Title: From George Washington to Thornton Washington, 22 June 1786
From: Washington, George
To: Washington, Thornton



Dr Thornton,
Mount Vernon June 22d 1786.

Mr Throckmorton delivered me your letter of the 6th inst: I am under no apprehension that the title to the land on which you live can be affected by the decision lately had in favor of Messrs Hites & others. Such papers as I can readily find respecting this tract, I send you. The patent from the proprietors office, granted to Captn George Johnston of whom I bought the land, particularly recites that it was granted by Jois: Hite to Lewis Thomas. the deposition of John Smith taken, & admitted in the former trial, & I suppose is of record—with the copy of Lewis Thomas’s bond passed for the payment there of—together with

the statement subscribed by Colo. Grayson—places the whole business in my opinion in a very clear & unequivocal point of view. But if the Commissioners (which I can scarcely conceive) should be of a different way of thinking, I should be glad to have time to illucidate matters more fully.
Colo. Grayson you will perceive certifies that what he has signed is a true copy from the proceedings; in these it is expressly admitted by the complainants, that Js Hite did sell 425 acres; which upon a resurvey (possibly by adding a little of the barrens) measured 552 acres. Not having the original bond from Joist Hite to Lewis Thomas in my possession, I sent to the widow Darrell, formerly wife of Captn Johnston, to see if it could be found among his papers; but she was from home & not likely, my messenger was informed, to return soon—and very probably may be found as a deposit in the proprietors, as the Deed is expressly founded upon it. In my judgment it is quite immaterial where it is, as there is, besides the admission of the papers, the most uncontrovertible evidence of the sale to Thomas. By L. Thomas’s bond to Joist Hite, it appears that the money was to have been paid, “at such time, that the said Joist Hite, his Heirs, Executors, Administrators or Assigns can obtain a good Patent from the office.”
The only point therefore which can be disputed, according to my conception of the case, is, if the purchase money has never yet been paid, who is liable—the possessors of the land, or the persons to whom it was sold, or their representatives? Whether the decree of the Court goes to this point, or what powers are vested in the Commissioners respecting it I know not, never having seen the judgment, & having had but a very indistinct report of it.
The Ship with servants happening to be becalmed opposite to my door, I sent on board to enquire for a Carpenter; only one stood upon the list—& he professing not to understand much of the business, I concluded he understood nothing of it, and therefore did not b[u]y him for you. My best wishes attend you & your wife. I am Affectly yrs

G: Washington

